In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-22-00207-CV
     ___________________________

  EDDIE LEE DAUGHERTY, Appellant

                     V.

 TAYLOR REANN PINKSTON, Appellee



  On Appeal from the 231st District Court
          Tarrant County, Texas
      Trial Court No. 231-707831-21


    Before Kerr, Birdwell, and Bassel, JJ.
   Memorandum Opinion by Justice Kerr
                           MEMORANDUM OPINION

       Eddie Lee Daugherty attempts to appeal from the trial court’s February 15,

2022 family-violence protective order. See Tex. Fam. Code Ann. §§ 81.001, 81.009,

85.001(b), 85.022. Because Daugherty timely moved for a new trial, his notice of

appeal was due May 16, 2022. See Tex. R. App. P. 26.1(a)(1). But Daugherty did not

file his notice of appeal until May 31, 2022, making it untimely. See id.

       On June 2, 2022, we notified the parties by letter of our concern that we lack

jurisdiction over this appeal because the notice of appeal was untimely filed. See Tex.

R. App. P. 26.1. We warned that we could dismiss this appeal for want of jurisdiction

unless Daugherty or any party wanting to continue the appeal filed a response by June

13, 2022, showing a reasonable explanation for the late filing of the notice of appeal.

See Tex. R. App. P. 10.5(b), 26.3(b), 42.3(a), 43.2(f). We have received no response.

       The time for filing a notice of appeal is jurisdictional in this court, and without

a timely filed notice of appeal or a timely filed extension request, we must dismiss the

appeal. See Tex. R. App. P. 2, 25.1(b), 26.1, 26.3; Jones v. City of Houston, 976 S.W.2d

676, 677 (Tex. 1998); Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). A motion

for extension of time is necessarily implied when, as here, an appellant acting in good

faith files a notice of appeal beyond the time allowed by Rule 26.1 but within the 15-

day period in which the appellant would be entitled to move to extend the filing

deadline under Rule 26.3. See Jones, 976 S.W.2d at 677; Verburgt, 959 S.W.2d at 617; see

also Tex. R. App. P. 26.1, 26.3. But even when an extension motion is implied, the

                                            2
appellant still must reasonably explain the need for an extension. See Jones, 976 S.W.2d

at 677; Verburgt, 959 S.W.2d at 617.

      Because Daugherty’s notice of appeal was untimely and because Daugherty did

not provide a reasonable explanation for needing an extension, we dismiss this appeal

for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f); see Veritek LLC v. TBI

Constr. Servs. LLC, No. 02-20-00287-CV, 2021 WL 62129, at *1 (Tex. App.—Fort

Worth Jan. 7, 2021, no pet.) (mem. op.).



                                                      /s/ Elizabeth Kerr
                                                      Elizabeth Kerr
                                                      Justice

Delivered: June 30, 2022




                                           3